Case: 10-41172     Document: 00511621487         Page: 1     Date Filed: 10/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 4, 2011
                                     No. 10-41172
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANTOINE SHOCKLEY,

                                                  Plaintiff-Appellant

v.

JOHN FOX, Warden; T C OUTLAW, Past Warden; RICARDO RIOS, Assistant
Warden; G. MALDANEDO, Regional Director; HARRELL WATTS, National
Inmate Appeals Administrator; RICARDO PIZARRO, Hospital Administrator;
JOHN WOMBLE, Medical Doctor; DR. ANTONIO VILLASAN, Medical Doctor;
UP HOLCOMBE, Medical Doctor; UP CHRISTI, Family Practioner Nurse,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:07-CV-904


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Antoine Shockley, federal prisoner # 32469-044, appeals the dismissal of
his Eighth Amendment claims against Bureau of Prison officials and medical
personnel arising from his treatment for sickle cell anemia and sarcoidosis. He




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41172    Document: 00511621487      Page: 2   Date Filed: 10/04/2011

                                  No. 10-41172

asserted that he was denied pain medication prescribed by outside physicians
and given other medications containing aspirin despite his known allergy to it.
      Summary judgment in favor of the prison officials on exhaustion grounds
was proper because there is no evidence in the record beyond Shockley’s self-
serving allegation that he filed an administrative appeal concerning his medical
claims to the Office of General Counsel before filing the instant suit. See 28
C.F.R. § 542.15; 42 U.S.C. § 1997e(a). He offered no explanation for omitting a
copy of the appeal, asserting only that the agency failed to respond. Moreover,
the Bureau of Prisons’s computerized records reflect no such appeal in the case.
      Dismissal of the medical personnel was correct because Shockley failed to
state a claim that they were deliberately indifferent to his serious medical needs,
or that they knowingly disregarded a substantial risk of serious harm to his
health. See Farmer v. Brennan, 511 U.S. 825, 837 (1994); Wilson v. Seiter, 501
U.S. 294, 297 (1991); Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752,
756 (5th Cir. 2001). In his administrative grievances, Shockley conceded that
he was denied the pain medications prescribed by outside physicians because
prison policy did not allow narcotics to be administered to inmates.          The
response to Shockley’s informal grievance explained that he was offered other
medications, but that Shockley maintained that only narcotics would work. The
warden’s response also noted that Shockley previously was treated for narcotic
withdrawals. Shockley’s allegation that he was given medications containing
aspirin despite his known allergy to it, if true, showed that medical personnel
may have been, at most, negligent. However, Shockley failed to describe conduct
that rose to the level of deliberate indifference to or wanton disregard of his
serious medical needs. See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir.
1991).
      The judgment of the district court is AFFIRMED.




                                        2